Name: Commission Regulation (EC) No 2349/95 of 6 October 1995 amending Regulation (EC) No 1488/95 as regards the submission of licences without advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  information and information processing;  plant product;  tariff policy
 Date Published: nan

 7. 10 . 95 EN Official Journal of the European Communities No L 239/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2349/95 of 6 October 1995 amending Regulation (EC) No 1488/95 as regards the submission of licences without advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables f), as last amended by Regulation (EC) No 1363/95 (2), and in particular Article 26 (11 ) thereof, Article 1 The following paragraph is added to Article 5 of Regula ­ tion (EC) No 1488/95 : '6 . Article 22 of Regulation (EEC) No 3719/88 shall not apply to the licences referred to in this Article. The licences shall be submitted by the interested party direct to the body responsible for paying the export refund. This body shall certify the licence and set it off against the quota.' Whereas Article 22 of Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EC) No 2137/95 (4), should not apply to the licences without advance fixing of the refund referred to in Article 5 of Commission Regulation (EC) No 1488/95 (*) ; whereas, therefore, provisions should be made to derogate from it ; Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 331 , 2. 12. 1988 , p. 1 . b) OJ No L 214, 8 . 9. 1995, p. 21 . M OJ No L 145, 29 . 6. 1995, p. 68.